NOTE. — From the records of the Court of Conference which the Editor has examined it appears that no decision was ever made by the judges upon this case. After long arguments by Brown for plaintiff and Haywood for defendant, the Court took an advisari, and at June Term, 1804, the suit was remanded to Edenton District Court, upon its being suggested that the parties had compromised. The arguments of the counsel are omitted here, as the same question arose and was very fully argued in Sheppard v. Sheppard,7 N.C. 333. *Page 230 
(262)